Citation Nr: 0903646	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-06 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for major depressive disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


 



INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from January 2001 to March 2005. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  In pertinent part of 
that rating decision, the RO granted service connection for 
major depressive disorder and assigned the disability a 30 
percent rating effective from April 1, 2005.  

During the appeal, in a November 2005 rating decision the RO 
increased the assigned rating from 30 to 50 percent.  The 
increased rating claim, however, remained in controversy 
because the rating remained less than the maximum available 
benefit awardable.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDINGS OF FACT

1.   Prior to July 13, 2006, the veteran's service connected 
major depressive disorder was manifested by occupational and 
social impairment with reduced reliability and productivity, 
and difficulty in establishing and maintaining effective work 
and social relationships.  The evidence does not show 
inability to in most areas such work, school, family 
relations, judgment, thinking, or mood; nor does the evidence 
show an inability to establish and maintain effective 
relationships. 

2.  From July 13, 2006, the veteran's service connected major 
depressive disorder has been manifested by occupational and 
social impairment with deficiencies in most areas, and 
inability to establish and maintain effective relationships.  
The evidence does not show total occupational and social 
impairment. 




CONCLUSIONS OF LAW

1.  Prior to July 13, 2006, the criteria for an initial 
evaluation in excess of 50 percent for depressive disorder 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 9434 
(2008). 

2.  From July 13, 2006, the criteria are met for an 
evaluation of 70 percent, and no more, for depressive 
disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 9434 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.	Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice it intended to serve has been fulfilled. 
 Dingess, 19 Vet. App. at 490-91.  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
records of post-service treatment, and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service treatment records.  The appellant was afforded VA 
examinations in March 2005 and July 2006.  Significantly, the 
appellant has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000).

2.  Increased Rating for Major Depressive Disorder

Legal Criteria 

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating 
following the award of service connection, VA must address 
all evidence that was of record from the date of the filing 
of the claim on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  The analysis in the following 
decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

The veteran's disability due to major depressive disorder has 
been rated as 50 percent under a general set of criteria 
applicable to psychiatric disabilities found at 38 C.F.R. 
§ 4.130, Diagnostic Code 9434.  Under the criteria found at 
Diagnostic Code 9434, a 50 percent rating is warranted when 
psychiatric disability causes occupational and social 
impairment with reduced reliability and productivity.  
Disability is due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  
Disability at this rating is due to such symptoms as: 
suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id. 

A higher disability rating of 100 percent is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id. 

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In rating the severity of the veteran's service-connected 
psychiatric disability under the criteria listed above, the 
Board is aware of the fact that psychiatric health care 
providers have their own system for rating psychiatric 
disability.  This is the Global Assessment of Functioning 
(GAF) rating scale, and it is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing 
DSM-IV).  The GAF scale score assigned does not determine the 
disability rating VA assigns; however, it is one of the 
medical findings employed in that determination and it highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability.  VAOPGCPREC 
10-95; See Massey v. Brown, 7 Vet. App. 204, 207 (1994).
  
Regarding the GAF scale score relevant to the case at hand 
the following applies: a GAF score from 41-50 represents 
serious symptoms, or any serious impairment in social, 
occupational, or school functioning.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the veteran's claim.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2008).  



Factual Background

The veteran has a history of treatment for her depressive 
disorder while she was in service.  Prior to her discharge 
from service, she underwent a VA psychiatric examination in 
March 2005.  In that examination report, the examiner noted 
that the veteran had some functional impairment in the work 
setting, especially dealing with coworkers.  At the time of 
the examination, the veteran lived with her husband and 
child, and she participated in daily living activities such 
as cooking, cleaning and taking care of the child. 

As for her mental status at that time, the examiner reported 
that the veteran exuded     appropriate behavior and 
responses, that her speech was normal and logical, and that 
her intellect and memory were intact.  She did not claim to 
have hallucinations, delusions or paranoia; and she did not 
have homicidal or suicidal thoughts.  She had depression with 
psychomotor retardation and significant anxiety.  The 
examiner diagnosed her with major depressive disorder, 
reflected with a GAF scale score of 50.  Based on these 
findings, the RO granted service connection for major 
depressive disorder, and assigned a rating of 30 percent with 
an effective date of April 1, 2005.

From July 2005 to October 2005, the veteran was treated for 
her depression at the Fayetteville VA Medical Center in North 
Carolina.  A VA psychiatrist diagnosed her with depressive 
disorder and PTSD with a moderate to severe level of 
impairment.  The psychiatrist noted that her PTSD is the 
result of a traumatic event from her childhood.  Her 
depressive symptoms were evidenced by poor sleep, withdrawn 
behavior, suicidal ideation and depression; and her PTSD 
symptoms were evidenced by nightmares, irritability, and 
social isolation.  During the course of the veteran's 
treatment, the medical provider prescribed her various 
antidepressants.  

In August 2005, the veteran submitted a statement in support 
of her claim in which she described her difficulty in 
performing daily living activities such as cleaning and 
laundry.  She also described mood swings from feeling happy 
to being angry.  She stated that she is sometimes paranoid 
and does not want to leave her house. 

Based this evidence, the medical treatment records from 
Fayetteville VA Medical Center and the veteran's statement, 
the RO increased the disability rating from 30 to 50 percent 
for the service connect major depressive disorder. 

The veteran was afforded another VA psychiatric examination 
on July 13, 2006.  The examiner diagnosed her with a major 
depressive disorder related to PTSD with induced bipolar 
disorder.  In an August 2006 addendum to the examination 
report, the examiner clarified that the veteran's diagnosis 
was not for a new and separate condition from the major 
depressive disorder; rather that the PTSD preceded and is the 
source of the depression which converted to bipolar after the 
use of the antidepressant medication. 

In the examination report, the examiner noted that the 
veteran had recurrent recollection of the traumatic event 
with intense distress at exposure to a similar event.  She 
avoided thoughts, feeling or conservations associated with 
the trauma, which led to a feeling of detachment or 
estrangement from others and a sense of a foreshortened 
future.  She had symptoms of poor sleep, difficulty 
concentrating, irritability, outbursts of anger and hyper-
vigilance.  The examiner noted that the veteran suffered from 
a history of hallucinations, but he reported that no 
delusions were observed during the examination.  The examiner 
recorded that the veteran had manic impulsivity that made her 
unable to perform activities of daily living similar to those 
referenced above.  As a result of these symptoms, the 
examiner concluded that: "the best description of the 
claimant's current psychiatric impairment is psychiatric 
symptoms [that] cause occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment thinking and moods."

Analysis 

As is discussed below, the July 13, 2006 VA examination 
revealed findings that show the signs and symptoms of the 
veteran's service-connected major depressive disorder have 
grown worse in severity.  Thus, "staged ratings" are 
warranted, with a higher rating for the period from the date 
of the July 13, 2006 examination. 

Based on the foregoing, the Board first finds that an 
evaluation in excess of 50 percent is not warranted for the 
period prior to the July 2006 examination.  The findings from 
the March 2005 examination report and the treatment records 
from Fayetteville VA Medical Center, when applied to the 
diagnostic criteria as discussed above, show that a 50 
percent rating, and no higher, is warranted for that period.  
These records show that the veteran's impairment was 
characterized by occupational and social impairment with 
reduced reliability and productivity.  She suffered from 
depression, poor sleep, mood swings, disturbances of 
motivation, difficulty in maintaining effective work 
relationships and other symptoms mentioned above.  That being 
said, she still had a good relationship with her child, and 
maintained routine behavior and self-care.  These symptoms 
more closely approximate the criteria for a 50 percent 
rating, than that of a higher rating under Code 9434.  
Therefore a higher disability rating under that Code is not 
warranted. 

The results of the July 2006 VA examination showed evidence 
of a decline in the veteran's depressive disorder.  As of 
July 13, 2006, the examiner concluded that the veteran's 
impairments are best described by "psychiatric symptoms 
[that] cause occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment thinking and moods."  From that date, 
her symptoms include hallucinations, suicidal ideation, manic 
impulsivity, and an inability to perform daily living 
activities.  These findings from the July 2006 examination 
when applied to the criteria as discussed above closely 
approximate a rating of 70 percent.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9434.  The Board therefore finds that a 70 
percent rating is warranted effective from the date of that 
examination.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999). 

The Board has considered whether an even higher (100 percent) 
rating is warranted for the period from July 13, 2006.  The 
objective findings from this date onward, however, are 
insufficient to warrant a rating to the next higher, 100 
percent, rating for major depressive disorder. 38 C.F.R. 
§ 4.130, Diagnostic Code 9434.  For a 100 percent evaluation, 
the medical evidence must show that the veteran had total 
occupational and social impairment due to her symptoms.  
While the veteran does have impaired thinking, suicidal 
thoughts and an inability to perform daily living activities, 
the examiner observed that she does maintain appropriate 
behavior and hygiene, and that she is able to communicate.  
Even though the examiner reported that she suffered from 
hallucinations, the examiner also noted that the delusions or 
hallucination were not persistent.  As such, a higher rating 
of 100 percent is not warranted under these findings. 

The Board is aware that the veteran may argue that she is 
entitled to a higher rating for the period prior to the July 
2006 examination based on her GAF scale score of 50 in the 
March 2005 examination report.  The Board finds that the GAF 
scale score is probative as it relates to the veteran's level 
of impairment, but it is not determinative in the disability 
rating that VA assigns, and it is only one of the medical 
findings employed in that determination.  Based on all the 
medical findings available prior to the July 2006 
examination, an evaluation in excess of 50 percent is not 
warrant. 

In short, after a review of all the evidence of record for 
the entire period under consideration, the Board finds that 
prior to July 13, 2006, an evaluation in excess of 50 percent 
is not warranted, and that from that date, a rating of 70 
percent, and no more, is warranted. 


ORDER

An initial rating in excess of 50 percent for major 
depressive disorder is denied for the period prior to July 
13, 2006. 

An increased rating to 70 percent, and no higher, is granted 
for disability due to depressive disorder for the period 
beginning July 13, 2006.  



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


